Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by                    37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with James A. O’Malley on February 26, 2021.
The amended application filed  January 27, 2021  has been further amended to distinguish the claimed invention from known prior art and omit redundancy in the following manner:

4.	 (Currently Amended) A connector assembly comprising: 
a first connector which can be mounted on a circuit substrate; and 
a second connector which is capable of mating with the first connector in the 
vertical direction and holds a cable terminal provided at the end of a cable, wherein the 
cable is capable of being connected to the second connector so as to extend rearward, 
wherein the first connector has a first rear engagement part exposed towards the 
rear of the first connector, along with a first front engagement part exposed towards the 
front of the first connector, the second connector has a second rear engagement part and a 
second front engagement part, and, in the mating state between the first connector and the 
second connector, the second rear engagement part is disposed on the rear side of the first 
rear engagement part so as to engage with the first rear engagement part, while the second 
front engagement part is disposed on the front side of the first front engagement part so as 
to engage with the first front engagement part,  and 
wherein one front engagement part of the first front engagement part and the second front engagement part has a contact surface which abuts the other front engagement part and extends diagonally forward and upward, and
wherein the second rear engagement part has a contact surface which abuts the first rear engagement part and is curved, and 
wherein the first rear engagement part has an inclined surface which extends rearward and upward from the position abutting the contact surface.


Claims 6 through 10 CANCELLED

Reasons for Allowance
Claims 4, 5 and 11-13 are allowed.
Regarding claim 4; allowability resides, at least in part, with the prior art not showing or fairly teaching a connector assembly comprising a first connector to be mounted on a circuit substrate and a second connector which holds a cable terminal provided at the end of a cable to be mated with the first connector; where the first connector has first front and rear engagement parts and the second connector has second front and rear engagement parts such that the first and second front engagement parts have a contact surface which extends diagonally forward and upward; and the first rear engagement part has an inclined surface that extends rearward and upward from a position abutting a curved contact surface on the second rear engagement part in conjunction with ALL the remaining limitations within claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.


            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833